Citation Nr: 0410468	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-03 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 23, 1981, 
for the grant of service connection for a scar as a residual of 
removal of recurring Baker's cyst behind the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from April 1953 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for a scar as a residual of removal of 
recurring Baker's cyst behind the right knee which was assigned an 
initial 10 percent disability evaluation.  The effective date of 
the grant of service connection and the 10 percent disability 
evaluation was October 23, 1981.  

This case was remanded in June 2003.  At that time, it was noted 
that when the veteran had testified he had raised an issue of 
entitlement to an increased rating for a scar as a residual of 
removal of recurring Baker's cyst behind the right knee, which 
remains the veteran's only service-connected disorder.  This 
matter was referred to the RO for appropriate action.  That claim 
was denied in a February 2004 rating decision.  This issue is not 
before the Board at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  

REMAND

The veteran asserts, essentially, the he filled out applicable 
forms for filing a VA claim while in service in 1956 and, thus, 
the appropriate effective date for service connection for his only 
service-connected disability should be the date after discharge 
from active service.  

When a veteran's service medical records are not available, VA's 
duty to assist, and the Board's duty to provide reasons and bases 
for its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (are heightened).  See Moore (Howard) v. 
Derwinski, 1 Vet. App. 401, 404 (1991).  In the June 2003 remand, 
the case was remanded in order to attempt to obtain the veteran's 
service records, which were believed to have been destroyed in a 
fire at the National Personnel Records Center (NPRC) as well as to 
obtain, from the appropriate service department, his records while 
serving with the 408 Engineer Battalion.  

The RO contacted the Office of the Adjutant General, which 
responded in August 2003 that it had no records for the "USAR" and 
that the NPRC should be contacted.  The RO had informed the 
veteran in August 2003 that the NPRC had previously stated that 
pertinent records were fire-related and all available records had 
been forwarded to the RO.  However, another request was to be made 
and when a response was received from both NPRC and the Office of 
the Adjutant General, the RO would proceed to the next step of the 
remand.  It was specifically noted that with respect to the 
aforementioned responses that a "negative one is required."  

The NPRC responded in October 2003 that the request was being 
returned "without action" because the NPRC did not furnish 
documents or information directly to a VA Medical Center and that 
the request should be resubmitted through the VARO.  It is unclear 
as to why the NPRC believed that this request had been submitted 
to them though a VA Medical Center.  The September 2003 letter 
from the RO to the NPRC clearly indicates that the request is 
coming from the "Cleveland Regional Office".

In the March 2004 Informal Hearing Presentation it was noted that 
the RO had not informed the NPRC that it was not a VA Medical 
Center which had made the request but the Cleveland VA RO.  In 
other words, the attempt to obtain records from the NPRC had not 
met with a "negative" reply as the veteran had been informed in 
August 2003.  

In a March 2004 VA Form 646, the veteran's service representative 
stated that the veteran should have been provided the appropriate 
form to facilitate a search for additional records.  

To address this difficulty, this matter is hereby REMANDED to the 
RO, via the AMC, for the following actions:

1.  The RO should contact the veteran to obtain all necessary 
information with respect the search for additional relevant 
service records; this is to include providing the veteran with all 
necessary and applicable forms.  The veteran is asked to provide 
any information that would confirm his contention that he filed a 
claim seeking service connection for this disorder prior to 
October 23, 1981.  If no records are available, the veteran is 
asked to so indicate. 

2.  The NPRC should be once again contacted, provided a copy of 
its October 9th, 2003 response and a copy of this remand, and 
informed that this request is being made by the RO and not by a VA 
Medical Center.  If any additional records are obtained, these 
records should be associated with the claims file.

3.  The RO should take all other appropriate steps to ensure 
compliance with all notice and assistance requirements of the 
VCAA.  

4.  After undertaking any additional development which the RO may 
deem necessary, the RO should review the expanded record and 
determine if the benefit sought can be granted.  If the benefit 
sought is not granted, the veteran and his representative should 
be furnished an appropriate supplemental statement of the case and 
be afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this REMAND is to afford due process; it is not the Board's intent 
to imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



